Title: From James Madison to Fulwar Skipwith, 19 February 1808
From: Madison, James
To: Skipwith, Fulwar



Sir.
Department of State, February 19. ’08

Your letters of January 17th., February 4. March 30, April 7. 13 & 24, September 25. Octr. 3, & 19th. 1807, have been duly received.
It would appear that the case of the Prisoners of War to which you allude in that of the 30th. of March comes under the general instructions which have already gone from this Department to the Consuls and Vice-Consuls of the United States, in my Circular letter of the 1st. August 1801; and that you are authorised to administer relief to the Individual Prisoners who solicit it (as distressed American Seamen) on their satisfying you that they are Citizens of the United States, and are not otherwise provided for.  You will have to account with the Minister of the United States, at Paris, according to the Circular letter referred to, for your disbursements.  Except in cases in which the Government is interested in the ultimate decisions, prize cause expreses are no longer to be defrayed by the United States.
Zedekiah Snow, the subject of the enclosed document, is stated to have been carried a Prisoner of War to France some time ago, as you will see from his Father’s letter to this Department, a copy of which is likewise enclosed.  His Citizenship being fully proved, and his person identified, the enclosures are now forwarded for the purpose of enabling you to claim his discharge agreeably to the request of his Father.  I am &c.

James Madison.

